Citation Nr: 0932121	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO. 04-31 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 through June 
1978. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
major depressive disorder. This matter was previously 
remanded; however, following the required development, the 
Board that finds that this matter must be even further 
developed prior to fair adjudication of the claim. 

In the remand order of July 2007, the Board required the RO 
to obtain VA treatment records, private treatment records, 
service personnel records, and VA employment records. Action 
was taken on each of the remand orders. The Board does not 
find that the RO failed to comply with its July 2007 remand. 
However, a close reading of the service treatment records 
reveals that mental health treatment records are missing from 
the claims folder, and it does not appear that they have been 
sought at the RO level at any time. Because this is a claim 
for service connection for depression, mental health 
treatment during service is highly relevant to this claim. 

The February 1971 entrance exam is negative as to any mention 
of the Veteran suffering from depression prior to service. A 
year after his entrance into service, he was treated 
following an incident in a bar during which he had an 
"attack" and became "hysterical."  See February 1972 
handwritten note. Later that year, he was seen again because 
he was "significantly depressed" with "suicidal ideation 
on occasion."  See November 1972 note. Several years later, 
the Veteran's alcohol abuse became apparent in the file. See 
March 1976 note following a fight while intoxicated. Later in 
1976, there are several notes that show the Veteran was 
treated in the mental health clinic, but provide no details 
of the treatment. Rather the handwritten notes simply say 
"See MHC file."  See July 1976 notes. There is no "MHC 
file" of record. 

The Board notes that inpatient treatment records and mental 
health treatment records are sometimes stored separately from 
the Veteran's other service treatment records. 38 C.F.R. 
§ 3.159(c)(2) mandates VA to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency. These records include, but are not 
limited to, military records, including service treatment 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration. VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile. Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them. 

The Board finds that because the "MHC file" has not been 
requested, VA has yet to meet the foregoing standards. 
Accordingly, another remand is required. 

Also, 38 C.F.R. § 3.159(d) requires VA to obtain a medical 
examination when necessary to decide claims such as the 
Veteran's. The RO in this case did afford the Veteran a VA 
examination and the February 2005 report and May 2005 
addendum are of record. A review of these reports, however, 
reveals that no opinion yet exists as to whether symptoms of 
the Veteran's depression disability began during service and 
have continued since, such that service connection for 
depression may be warranted under 38 C.F.R. § 3.303(b). A 
competent medical professional is required in order to opine 
as to whether the initial showing of depression in 1972, with 
subsequent alcohol abuse, culminating over the years into the 
Veteran's present condition, is a showing that the current 
disability initially manifested itself in 1972 and has 
continued ever since, with alcoholism as a manifestation of 
the disability itself. Because no such opinion is within the 
2005 VA examination reports, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's in-
service mental health treatment records 
("MHC file") and or any hospitalization 
records from the National Personnel 
Records Center, or any other possible 
source. The Board notes that service 
hospitalization records and mental health 
treatment records are sometimes stored 
separately from the Veteran's other 
service treatment records, and a specific 
request should be made for such 
separately stored records. If no 
additional records exist, this fact 
should be documented in the claims file.

2. Obtain an addendum to the February and 
May 2005 VA examination reports. The 
addendum should address the Veteran's 
initial in-service manifestation of 
depression in 1972 and make a 
determination as to whether there is 
evidence from 1972, through service, 
following discharge and to the present 
day that the Veteran's depression 
initially manifested in service and has 
continued since. The examiner should 
discuss whether the reports of the 
Veteran's subsequent alcoholism can be 
seen as documentation of continuing 
depression with self medication by 
alcohol. The claims folder must be 
provided to the examiner in association 
with this remand order.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




